Citation Nr: 0401884	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-47 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysfunction of the 
shoulders, including loss of strength and arthritis.  

2.  Entitlement to an initial compensable evaluation for post 
traumatic arthritis of the right wrist.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to June 
1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
dysfunction of the shoulders was denied and service 
connection for posttraumatic arthritis of the right wrist was 
granted and assigned a noncompensable evaluation.  

We note that, in April 1999, this case was remanded by the 
Board for further development, which has been accomplished.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
right shoulder impingement syndrome was aggravated during 
service.  

2.  There is competent medical evidence that the veteran's 
left shoulder impingement syndrome was aggravated during 
service.  

3.  Post traumatic arthritis of the right wrist are 
manifested by palmar flexion between 50 and 90 degrees and 
extension between 70 and 90 degrees.  


CONCLUSIONS OF LAW

1.  Right shoulder impingement syndrome was aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2003).  

2.  Left shoulder impingement syndrome was aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2003).  

3.  The criteria for an initial compensable rating for post 
traumatic arthritis of the right wrist have not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.71a, 
Diagnostic Code 5215 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
August 2001 and October 2001 RO letters, and he was informed 
by the May 2003 Supplemental Statement of the Case (SSOC) of 
the provisions of the VCAA.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  In addition, the RO 
obtained the veteran's service medical records as well as his 
post service VA medical records.  The Board asked the 
appellant to identify all relevant records in the April 1999 
remand.  The appellant responded.  There is no indication 
that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.



II.  Service Connection for Dysfunction of the Shoulders 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records reflect that the appellant was seen 
in October 1986 and March 1987 for complaints of shoulder 
pain, and that, in August 1987, he was diagnosed with 
bilateral shoulder impingement.  This disorder was again the 
diagnosis in October 1987.  On VA examination in March 1993, 
the appellant complained of pain in both shoulders, with an 
inability to raise his arms all the way up.  Examination 
revealed 0 to 130 degrees of shoulder motion, limited because 
of complaints of pain on the outer aspect of both shoulders.  
The diagnosis was possible arthritis of both shoulders, x-
rays pending.  An x-ray study was normal.  On subsequent VA 
examination in July 1997, the appellant complained that he 
was totally unable to do forward elevation or abduction above 
90 degrees because of pain in his shoulders.  The examiner 
diagnosed arthritis of shoulders, but no corroborating x-ray 
study was conducted or, if a study was conducted, a copy of 
the x-ray report was not associated with the examination 
report.  

The August 1999 VA examination diagnostic impression was 
impingement syndrome in the shoulder, bilateral.  The left 
shoulder magnetic resonance imaging (MRI) impressions were 
bursitis, anterodistal rotator cuff tendonitis/tendonopathy, 
acromioclavicular joint hypertrophy and resorptive changes of 
the anterior and posterior labrum.  The December 2002 VA 
examination diagnosis was capsulitis of both shoulders, 
probable degenerative arthritic changes of the shoulders.  
The bilateral shoulder x-ray revealed a normal examination.  
The February 2003 VA examiner opined that the veteran had 
bilateral shoulder impingement.  It was the examiner's 
opinion that the veteran' s current symptoms were related to 
his service in the military and was aggravated by military 
service.  The veteran's joints were painful on motion and it 
was as likely as not that his condition was due to military 
service.  

The veteran's service medical records reflect that the 
veteran was seen for complaints of shoulder pain and that he 
was diagnosed with bilateral shoulder impingement.  The 
February 2003 VA examiner opined that current symptoms were 
related to his service in the military and was aggravated by 
military service.  The February 2003 VA examiner opined that 
the veteran's joints were painful on motion and it was as 
likely as not that his condition was due to military service.  
Accordingly, the Board finds that the evidence supports the 
establishment of service connection for right shoulder and 
left shoulder impingement syndrome.  

III.  An Initial Compensable Evaluation for Post Traumatic 
Arthritis of the Right Wrist  

The veteran's service-connected right wrist disorder is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
criterion for a 10 percent disability evaluation is met when 
either limitation of palmar flexion is in line with the 
forearm or dorsiflexion less than 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2003).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).  The average normal ranges of 
motion of the wrist are dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees.  38 C.F.R. § 4.71, Plate I (2003).  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

The Board notes that this claim involves the veteran's 
dissatisfaction with the initial rating for the disabilities 
assigned following the original grant of service connection 
in January 1994.  The United States Court of Appeals for 
Veterans Claims (Court) has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating assigned, the entire evidentiary 
record from the time of the veteran's claim for service 
connection to the present is of importance in determining the 
proper evaluation of disability, and staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA examinations 
conducted in May 1993, August 1999, November 2001 and 
December 2002 and February 2003, and in the reports of VA 
outpatient treatment rendered between March 1994 and May 
2002.  

At the May 1993 VA examination there was no deformity of the 
wrist.  The veteran had normal range of motion.  Dorsiflexion 
was to 70 degrees and flexion was to 80 degrees.  Radial 
deviation was to 20 degrees, ulnar deviation was to 45 
degrees.  There was no swelling.  One finger of the right 
hand was distorted as the result of an injury as a child with 
laceration of the extensor tendons of the hand.  The fifth 
finger was short.  There was no articular involvement.  A VA 
x-ray study of the wrists in May 1993 was negative for 
evidence of prior fracture.  

The March 1994 and May 2002 VA outpatient treatment records 
do not show that the veteran was seen for complaints related 
to his right wrist.  

At the August 1999 VA examination right wrist flexion was to 
90 degrees and extension was 70 degrees with pain in the 
right wrist on extension.  The veteran had 90 degrees of 
pronation and supination.  There was no weakness in 
dorsiflexion or palmar flexion of the wrist.  There was 
marked tenderness in the radioulnar joint to palpation and he 
stated that this was the area in which he had his pain.  
There was no muscle spasm in the upper extremities and there 
was no swelling in the upper extremities.  The diagnostic 
impression was wrist pain of unknown etiology with a possible 
tear to the triangular cartilage of the wrist.  

The December 2002 VA examination of the veteran's right wrist 
showed that he had 90 degrees of extension and 50 degrees of 
flexion of the right wrist.  He had 90 degrees of pronation 
and 60 degrees of supination of the wrist.  The veteran had 
spurring of the right wrist.  There was tenderness in the 
triangular cartilage area of the right wrist, at the 
radioulnar joint.  There was good tone and pinkie pinch.  
There was no weakness.  The diagnosis was possible arthritis 
of the wrist, triangular cartilage.  The examiner commented 
that the veteran was able to do his activities of daily 
living and was able to work except for the restrictions 
regarding his wrists.  The Deluca provisions apply in that 
the veteran had pain on stressing his wrists.  The bilateral 
wrist x-ray revealed a normal examination.  

Upon review, the Board notes that the veteran contends that 
his right wrist disability is more severe than reflected by 
the noncompensable rating that is currently in effect, and 
that increased compensation should be assigned.  However, the 
medical evidence of record does not show limitation of 
dorsiflexion to less than 15 degrees or limitation of palmar 
flexion in line with the forearm, in order the meet the 
criteria for a compensable evaluation.  Moreover, while the 
physician noted that there was pain in the right wrist on 
extension and marked tenderness in the radioulnar joint to 
palpation none of the examiners nor the veteran indicated the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation of 10 
percent.  In regard to functional loss, the December 2002 VA 
examiner has indicated that the veteran was able to do his 
activities of daily living and was able to work except for 
the restrictions regarding his wrists.  The December 2002 VA 
examiner stated that the Deluca provisions apply in that the 
veteran had pain on stressing his wrists.  

It is noted that a VA x-ray study of the wrists in May 1993 
was negative for evidence of prior fracture and the December 
2002 VA bilateral wrist x-ray revealed a normal examination.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for the post traumatic arthritis of the 
right wrist.  The claim is denied.  


ORDER

Service connection for right shoulder impingement syndrome is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Service connection for left shoulder impingement syndrome is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Entitlement to an initial compensable evaluation for post 
traumatic arthritis of the right wrist is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



